             Case 1:19-cv-02689-LLS Document 91 Filed 08/27/20 Page 1 of 4




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
DRESSER-RAND COMPANY,
                                                                        Docket No.: 1:19-cv-002689-LLS
                           Plaintiff,
                                                                        DECLARATION OF ROBIN
               -against-                                                MUIR IN SUPPORT OF
                                                                        DEFENDANT PETRÓLEOS
PETRÓLEOS DE VENEZUELA, S.A. and                                        DE VENEZUELA, S.A.’S
PDVSA PETRÓLEO, S.A.,                                                   MOTION FOR ISSUANCE
                                                                        OF LETTERS OF REQUEST
                           Defendants.

        Robin L. Muir submits this declaration under penalty of perjury, which may include fine

or imprisonment:

        1.       I am a senior associate of Hogan Lovells US LLP, counsel for defendant Petróleos

de Venezuela, S.A. (“PDVSA”) in the above-captioned action.                       I respectfully submit this

declaration in support of PDVSA’s motion for issuance of letters of request for international

judicial assistance, in the forms annexed hereto as Exhibits 1-3,1 to obtain discovery from non-

party, foreign entities.

        2.       In order to prepare for trial on this issue, PDVSA, which continues to lack access

to its own documents and personnel, requires certain discovery that is necessary to present trial

evidence on its impossibility defense. Specifically, PDVSA attempted to make payment on the

Note, but its payments were rejected by the banks handling the payment due to sanctions issues.

PDVSA requires documents and testimony from the banks that handled attempted transfers from

PDVSA to Dresser-Rand in order to establish the facts surrounding the rejection of PDVSA’s

attempted payments and the reasons therefor.

1
 Annexed hereto as Exhibit 1 is a form letter of request to the Central Authority of the United Kingdom to obtain
discovery from Dinosaur Merchant Bank Ltd; as Exhibit 2 is a form letter of request to the Central Authority of
China to obtain discovery from China CITIC Bank; as Exhibit 3 is a form letter of request to the Central Authority
of Germany to obtain discovery from Commerzbank AG’s Munich branch.
            Case 1:19-cv-02689-LLS Document 91 Filed 08/27/20 Page 2 of 4




       3.      Among other discovery, PDVSA served document subpoenas on the banking

institutions involved in the attempted payment transactions by PDVSA:

            a. On June 15, 2020, we attempted to serve a subpoena on Dinosaur Merchant Bank

               Ltd. (“Dinosaur Merchant”), a correspondent bank that is believed to have

               rejected PDVSA’s January 2018 payment attempt, in New York at 470 Park

               Avenue South, 9th Floor, New York, NY 10016.

            b. On June 15, 2020, we attempted to serve a subpoena on China CITIC Bank

               (“China CITIC”), the bank that originated PDVSA’s first two payments to

               Dresser-Rand and its November 2017 payment attempt, in New York at 410 Park

               Avenue, 18th Floor, New York, NY 10022.

            c. On August 20, 2020, we served a subpoena on Commerzbank AG

               (“Commerzbank”), the holder of the account that Dresser-Rand provided as an

               alternative to which PDVSA could make payments under the Note, at its New

               York branch.

            d. On June 25, 2020, we served a subpoena on Deutsche Bank Trust Co Americas, a

               correspondent bank that rejected PDVSA’s November 2017 payment attempt due

               to “internal policy.”

            e. On June 30, 2020, we served a subpoena on Citibank N.A., the holder of the

               account that Dresser-Rand designated for payments under the Note, for

               documents regarding payments and attempted payments by or on behalf of

               PDVSA to Dresser-Rand’s designated account.

       4.      On June 18, 2020, outside counsel for Dinosaur Financial Group, LLC informed

us that we had served the subpoena on Dinosaur Financial Group, LLC, which is a separate



                                              2
                Case 1:19-cv-02689-LLS Document 91 Filed 08/27/20 Page 3 of 4




entity from Dinosaur Merchant, which is located in London. In an effort to avoid motion

practice, on July 1, 2020, we served the subpoena on Dinosaur Merchant in London and

requested a response by July 24, 2020. To date, no response has been received.

           5.       On July 17, 2020, Paul Reich, Head of Compliance of China CITIC Bank

International informed us that we had served the subpoena on China CITIC Bank International,

which is a separate entity from China CITIC Bank, which is located in China.

           6.       Having learned that PDVSA’s attempts to serve subpoenas on Dinosaur Merchant

and China CITIC under Rule 45 were unsuccessful, on August 13, 2020, PDVSA filed a letter

requesting permission from the Court to move for issuance of letters of request for international

judicial assistance. (Dkt. No. 85.) On August 17, 2020, Dresser-Rand filed a letter stating that it

does not object to PDVSA’s motion as long as it does not impact the parties’ stipulated discovery

schedule.2 (Dkt. No. 86.) On August 17, 2020, this Court granted PDVSA permission to move

for issuance of letters of request, without the need of a pre-motion conference. (Dkt. No. 87.)

           7.       On August 25, 2020, we met and conferred with Commerzbank regarding its

search for responsive documents. Although Commerzbank has a branch in New York, that

branch does not have access to, or control over, the documents and records of its branch in

Munich, Germany, where Dresser-Rand’s account is located. Thus, PDVSA also moves for




2
    On August 26, 2020, the parties agreed to modify their stipulated discovery schedule as follows:

Existing Deadlines                                         New Deadlines
Sept. 4 – Completion of fact discovery                     Oct. 9 – Completion of fact discovery
Oct. 2 – Expert Reports due                                Oct. 27 – Expert Reports due
Nov. 6 – Completion of expert discovery                    Nov. 13 – Completion of expert discovery
Nov. 20 – Plaintiff’s proposed findings of fact            Nov. 25 – Plaintiff’s proposed findings of fact
Dec. 4 – Defendant’s proposed findings of fact             Dec. 9 – Defendant’s proposed findings of fact
Dec. 18 – Plaintiff’s reply findings of fact               Dec. 22 – Plaintiff’s reply findings of fact
Jan. 18 – Filing of pre-trial order and pre-trial briefs   Jan. 18 – Filing of pre-trial order and pre-trial briefs


                                                               3
         Case 1:19-cv-02689-LLS Document 91 Filed 08/27/20 Page 4 of 4




issuance of a letter of request to the Central Authority of Germany to obtain discovery from

Commerzbank’s Munich branch.

Dated: August 27, 2020

                                                        /s/ Robin L. Muir
                                                        Robin L. Muir
                                                        Hogan Lovells US LLP
                                                        390 Madison Avenue
                                                        New York, New York 10017
                                                        (212) 918-3000
                                                        robin.muir@hoganlovells.com

                                                        Counsel for Defendants Petróleos de
                                                        Venezuela, S.A. and PDVSA
                                                        Petróleo, S.A




                                             4
